Case 2:19-cv-00071-GJQ-MV ECF No. 36, PageID.337 Filed 12/10/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                             __________________________

JARED J. CAMERON #276559,

              Plaintiff,                                          Case No. 2:19-CV-71

v.                                                                HON. GORDON J. QUIST

SHERRI NEWCOMB, et al.,

            Defendants.
__________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 16, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R), recommending that the Court grant Defendant’s motion for summary

judgment. (ECF No. 35.) The Court has reviewed the R & R. No objections have been filed

pursuant to 28 U.S.C. § 636(b). Thus, the Court will adopt the R & R.

       Accordingly, IT IS HEREBY ORDERED that the November 16, 2020, Report and

Recommendation (ECF No. 35) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF No.

28) is GRANTED for the reasons set forth in the R & R. Plaintiff’s retaliation and conspiracy

claims against Defendant Newcomb are dismissed without prejudice. Plaintiff’s free exercise

claim against Defendant Newcomb is dismissed with prejudice.

       This case is concluded.

       A separate judgment will enter.


Dated: December 10, 2020                                   /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
